Citation Nr: 1719820	
Decision Date: 06/05/17    Archive Date: 06/21/17

DOCKET NO.  12-03 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability, to include degenerative disc disease (DDD) and degenerative joint disease (DDD). 

2.  Entitlement to service connection for a right shoulder disability, to include as secondary to the cervical spine disability. 

3.  Entitlement to service connection for a left shoulder disability, to include as secondary to the cervical spine disability. 

4.  Entitlement to service connection for a headache disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

S. Yuskaitis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1986 to February 1990. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In January 2015, the Board remanded these matters for additional development. 

The issue of entitlement to service connection for a cervical spine disability, to include DDD and DJD, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required. 


FINDINGS OF FACT

1.  There is no competent evidence showing that the Veteran has ever been diagnosed with a right shoulder disability. 

2.  There is no competent evidence showing that the Veteran has ever been diagnosed with a left shoulder disability. 

3.  There is no competent evidence showing that the Veteran has ever been diagnosed with migraine, tension, or cluster headaches. 



CONCLUSIONS OF LAW

1.  The criteria for service connection for a right shoulder disability have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2016). 

2.  The criteria for service connection for a left shoulder disability have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2016).

3.  The criteria for service connection for a headache disability have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102-5103A, 5107 (West 2014).  In the instant case, VA's duty to notify was satisfied by letters dated May 2009 and August 2009.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA also satisfied its duty to assist the Veteran in the development of his claims.  This duty includes assisting him in the procurement of pertinent medical records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  In this case, the Veteran has not identified any additional outstanding records that have been requested or obtained.  The claims file contains the Veteran's service treatment records (STRs), private treatment records, and lay statements from the Veteran and buddies.  Therefore, the Board concludes that VA has made reasonable efforts to obtain all records relevant to the Veteran's claims.

The Veteran was also afforded VA compensation and pension examinations in October 2009 and May 2015.  The Board finds that the examination reports are adequate to decide the merits of the case because the examiners were provided with an accurate history, the Veteran's history and complaints were recorded, and the examination reports set forth detailed examination findings, with adequate bases for the opinions.  See 38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).

Neither the Veteran nor his representative has advanced any procedural arguments in relation to VA's duty to notify and assist.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015) (holding that "absent extraordinary circumstances...we think it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...").

As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103, 5103A, or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claims for entitlement to service connection for a right shoulder disability, left shoulder disability, and headache disability. 

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  That determination requires a finding of a current disability that is related to an injury or disease in-service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection also may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in-service.  38 C.F.R. § 3.303(d) (2016).

In addition, service connection may be established on a secondary basis for a disability which is shown to be proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a) (2016).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either caused by or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) (2016); Allen v. Brown, 7 Vet. App. 439 (1995).

The first requirement for any service connection claim is evidence of a disability. Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223 (1992).

In Jandreau v. Nicholson, the U.S. Court of Appeals for the Federal Circuit stated: "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Federal Circuit provided an example, stating that a layperson would be competent to identify a simple condition such as a broken leg, but not competent to provide evidence as to a more complex medical question such as a form of cancer.  Id. at n.4.  Also of note is that the Veterans Court has explained that non-expert witnesses are competent to report that which they have observed with their own senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016).

Right and Left Shoulder Disabilities

The Veteran seeks service connection for a right shoulder and a left should disability, to include as secondary to his cervical spine disability.  The Veteran states that his in-service duties included lifting heavy munitions under an aircraft wing while bent over and in a twisted, contorted position and resulted in his right and left shoulder disabilities.  Since service, the Veteran asserts that his right and left shoulder have continued to deteriorate.

Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in a disability.  38 U.S.C.A. § 1131 (West 2014).  In this matter, there is no evidence of record that establishes the Veteran has currently or has previously been diagnosed with any right shoulder disability.  In fact, the competent evidence establishes that the Veteran does not have the disability for which service connection is sought, and, as such there can be no valid claim for service connection.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223 (1992). 

The Veteran's STRs are negative for complaints, findings, or diagnosis of a right or a left shoulder disability. 

In April 1998, private treatment records note complaints of a "pinched nerve" in the Veteran's neck with numbness at times in his left shoulder and arm.  Good range of motion reported in the arm.  No diagnosis was provided. 

In March 2002, private treatment records report on pain in his right shoulder.  There was full range of motion of right shoulder, no deformity in the shoulder at this time, and the pain in shoulder occurred during movement.  No palpable tenderness was noted.   No diagnosis was provided.  

February 2007 private treatment records note numbness in the right shoulder.  September 2009 VA medical records report the Veteran underwent physical therapy.  At this time, the Veteran denied any symptoms going down the arm and his upper trapz muscle was not tender.  His shoulder range of motion was within normal limits.  December 2009 private treatment records note the Veteran's complaints of pain radiating into his left shoulder. 

In October 2010, the Veteran underwent a VA examination.  The Veteran reported that he developed pain in both shoulders at the same time he developed pain in the posterior aspect of his neck in 1989.  During the examination, the Veteran described an episodic tingling sensation on the posterior aspect of the right arm in the forearm.  The Veteran reported this tingling sensation twice over the last 10 years lasting 2 weeks.  There was no associated fatigue, functional loss, or weakness.  No flare-ups, weakness, fatigue, or functional loss were noted.  There was also no locking, deformity, giving away, instability, or stiffness.  The Veteran denied any injury or trauma and there was no treatment reported.  The Veteran performed strength testing within the normal limits for his age and symmetric.  Range of motion was normal.  He noted discomfort with the full abduction in both shoulders.  The VA examiner concluded that objective findings do not support a claimed shoulder condition as the examination was normal. 

In May 2015, the Veteran underwent a VA examination.  The Veteran reported that he has developed numbness and weakness (losing strength) of his upper extremities due to his neck condition.  After review of the claims folder, the VA examiner noted that the Veteran does not have a current diagnosis associated with any claimed condition, including radiculopathy.  Upon physical examination, the VA examiner reported a normal examination, normal neurological examination, and normal EMG study.  

His right shoulder range of motion was all normal.  There was no pain on examination and no objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue.  The Veteran was examined after repetitive use over time.  Pain, weakness, fatigability or incoordination did not significantly limit functional ability with repeated use over a period of time.  There was no reduction in muscle strength, muscle atrophy, or ankylosis of the right shoulder.  Imagine studies of the shoulder were performed and showed no degenerative or traumatic arthritis.  No other significant diagnostic test findings or results were documented.  An EMG study was performed resulting in normal upper extremities  The examiner opined that there is insufficient evidence to warrant or confirm a diagnosis of an acute or chronic radiculopathy condition or its residuals.  No medical opinion could be rendered as no condition was diagnosed.  The VA examiner also examined the Veteran for a peripheral nerve condition and concluded that the Veteran does not have a peripheral nerve condition or peripheral neuropathy.  
In this matter, the preponderance of the evidence weighs against a finding of a current right or left shoulder disability.  The medical evidence which directly addresses the question of the Veteran's left and right shoulder status - the October 2010 and May 2015 VA examinations - directly state that the Veteran does not have a left or a right shoulder disability or condition.  Such conclusions are supported by the private and VA medical records which are also negative for any diagnosed left or right shoulder disabilities.  Significantly, neither the Veteran nor his representative has presented or identified any contrary medical opinion that supports the claims for service connection for a right or left shoulder disability.  The Veteran has not submitted any competent documentation showing that he has a diagnosed right or left shoulder disability.  Thus, the claim for service connection for a left and a right shoulder disability must be denied because the first essential criterion for the grant of service connection, competent evidence of the disability for which service connection is sought, is not met. 

In the present case, a disability manifested by joint pain, muscle weakness, or burning and tingling sensations are not simple conditions that are identifiable by observation alone.  They do involve a more complex medical question, including medical training and clinical testing, to diagnose.  Thus, the Veteran is not competent to diagnose these conditions as a lay person.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Moreover, there is no evidence that he is reporting a contemporaneous diagnosis or that a medical professional has provided him a diagnosis based on his symptomatology.  In fact, the VA examiners, private and VA medical records all have found that he did not have any conditions related his symptomatology.  Therefore, the Board finds that the Veteran's lay assertions of a diagnosed right and left shoulder disability lack probative value.  

Accordingly, because the Board finds that the preponderance of the evidence is against the there is a current disability for VA purposes, the claims for service connection for a right and a left shoulder disability must each be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
Headaches

The Veteran seeks service connection for headaches.  The Veteran states his headaches are related to service, or to his neck disabilities.  The Veteran reports that he gets headaches on a regular basis about twice a month on average.  Over time, the Veteran also reports the headaches are stronger. 

As noted above, Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in a disability.  38 U.S.C.A. § 1131 (West 2014).  In this matter, there is no evidence of record that establishes the Veteran has currently or has previously been diagnosed with any headache condition.  In fact, the competent evidence establishes that the Veteran does not have the condition for which service connection is sought, and, as such there can be no valid claim for service connection.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223 (1992). 

The Veteran's STRs are negative for complaints, findings, or diagnosis of headaches. 

June 2009 VA medical records note a history of daily headaches vague in character that occurs on and off.  The Veteran took over the counter medication to relieve these headaches.  VA medical records from 2009 to 2015 report complaints and/or history of headaches, but do not provide etiology or diagnosis. 

In May 2015, the Veteran underwent a VA examination.  The Veteran reported a history of headaches.  He reported several types of headaches.  He stated that some are a "sharp stabbing like pain," other are "dull aches, and the last he called a "migraine" headache with sharp pain in the eye with light and noise discomfort.  He also reported that his symptoms vary.  The sharp pain lasts about a minute, the dull pain may last the day, and the "migraines" lasts several hours.  The Veteran reported no history of emergency room attendance due to headaches.  There was no history of referral to neurology or MRI/CT scan ordered due to his symptomatology.  

The VA examiner stated that the Veteran does not have nor has he ever been diagnosed with a headache condition.  The Veteran experiences headache pain with various descriptions and various locations.  The Veteran did not have characteristic prostrating attacks of migraine or non-migraine headache pain.  The examiner opined that the Veteran does not meet diagnostic criteria for migraine, tension, or cluster headaches as defined by the International Headache Society (ICHD-3) in 2013.  The examiner further opined that the reported symptomatology most likely than not is the Veteran's physiological response to exposure of his daily life stressors. 

In this matter, the preponderance of the evidence weighs against a finding of a current disability.  There is no evidence of record which establishes the Veteran is suffering from a migraine, tension, or cluster headache disability.  In fact, the medical evidence which directly addresses the question of the Veteran's headache status - the October 2009 and May 2015 VA examinations - directly state that the Veteran does not have a headache disability or condition.  The May 2015 VA examiner clearly explains that the Veteran's headache symptoms are a physiological response to his exposure of his daily life stressors, and not an actual headache disability.   Neither the Veteran nor his representative has presented or identified any contrary medical opinion that supports the claim for service connection for headaches.  The claim for service connection for headaches, therefore, must be denied because the first essential criterion for the grant of service connection, competent evidence of the disability for which service connection is sought, is not met. 

There are many potential etiologies for headaches and determining their etiology requires medical inquiry into biological processes, anatomical relationships, and physiological functioning.  These internal processes are not readily observable and are not within the competence of the Veteran in this case because he has not been shown by the evidence of record to have medical training or other skills necessary to make such a determination.  Because the Veteran's lay opinion is not competent in this case, it is not probative and cannot satisfy the diagnosis element of a service connection claim.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Moreover, there is no evidence that he is reporting a contemporaneous diagnosis or that a medical professional has provided him a diagnosis based on his symptomatology.  In fact, the VA examiner found that he did not have a diagnosed headache disability related to his symptomatology.   Therefore, the Board finds that the Veteran's lay assertions of a diagnosed headache disability lack probative value.  

Accordingly, the Board finds that a preponderance of the evidence is against the claim for service connection for headaches and service connection for a headache disability must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a right shoulder disability is denied. 

Service connection for a left shoulder disability is denied. 

Service connection for a headache disability is denied. 


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review.

In the May 2015 VA examination, the VA examiner diagnosed the Veteran with somatic joint dysfunction - cervical with muscle spasm.  The VA examiner concluded that this condition pre-existed service as documented in his STRs and that the condition was not aggravated, in any measureable way by service, beyond its natural progression.  However, the VA examiner did not address whether there is clear and unmistakable evidence that (1) the Veteran's cervical spine disability pre-existed service, and (2) that any preexisting cervical spine disability was not aggravated by service.  

The Board notes that the enlistment examination marked the spine, other musculoskeletal, and head, face, neck and scalp as normal.  In the report of medical history at his entrance examination, the Veteran reported a pinched nerve in 1985 prior to service.  The physician's summary notes neck pain on the right side - muscle spasm and "all clear now."  

A Veteran is presumed in sound condition except for defects noted when examined and accepted for service.  Noted denotes only such conditions that are recorded in examination reports.  The existence of conditions prior to service reported by the Veteran as medical history does not constitute a notation of such conditions, but will be considered together with all other material evidence in determining the question of when a disease or disability began.  38 C.F.R. § 3.304(b)(1) (2014). 

Clear and unmistakable evidence that the disability existed prior to service and was not aggravated by service will rebut the presumption of soundness.  Once the presumption of soundness has attached, VA holds the burden of proving by clear and unmistakable evidence that both (1) the Veteran's disease or injury pre-existed service, and (2) that the disease or injury was not aggravated by service.  38 U.S.C.A. § 1111 (West 2014). 

Clear and unmistakable evidence is a more formidable evidentiary burden than the preponderance of the evidence standard.  Vanerson v. West, 12 Vet. App. 254 (1999) (clear and convincing burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than clear and unmistakable evidence).  It is an onerous evidentiary standard, requiring that the no-aggravation result be undebatable.  Cotant v. West, 17 Vet. App. 116 (2003).  Concerning clear and unmistakable evidence that the disease or injury was not aggravated by service, the second step necessary to rebut the presumption of soundness, a lack of aggravation may be shown by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the pre-existing condition.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); 38 U.S.C.A. § 1153 (West 2014).

The burden is on the government to rebut the presumption of soundness by clear and unmistakable evidence that a condition was both preexisting and not aggravated by service.

In light of the above, the Board finds that the May 2015 VA examiner's opinion in incomplete and that an additional opinion must be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Forward the claims file to the examiner who completed the May 2015 examination report for an addendum opinion regarding the claim for cervical spine disability.  If unavailable, records should be forwarded to another qualified examiner.  If the examiner determines another examination is necessary, then such should be arranged.  The entire claims file, including this REMAND, must be provided to the examiner for review, and the examination report should reflect such a review was accomplished.  Any clinically indicated testing and/or consultations should be performed.  

a.  The examiner is requested to provide an opinion as to whether there is clear and unmistakable evidence (obvious or manifest) that the Veteran's cervical spine disability existed prior to his entry onto his period of active duty.

The term "clear and unmistakable" is an onerous standard. In other words, clear and unmistakable evidence leads to a conclusion that is undebatable.  See Cotant, 17 Vet. App. at 131. 

b.  If the VA examiner determines that the Veteran's cervical spine disability clearly and unmistakably pre-existed his military service, the VA examiner must provide an opinion as to whether there is clear and unmistakable evidence (obvious or manifest) that the disability was NOT aggravated to a permanent degree in his service beyond that which would be due to the natural progression of the disability.  

c.  If it is found that there is clear and unmistakable evidence that the Veteran's cervical spine disability existed prior to service AND that there is clear and unmistakable evidence that the condition was NOT aggravated by service, the examiner should clearly indicate the clear and unmistakable evidence supporting his/her conclusions. 

d.  If, however, the examiner cannot clearly and unmistakably determine that the Veteran's cervical spine disability pre-existed military service or that any pre-existing condition was not aggravated in service, the examiner must take as conclusive fact that the Veteran was sound on entrance into the military. If that is the conclusion reached, the examiner should provide an opinion as to:

whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's cervical spine disability is related to his military service.  

The term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions reached. 

2.  After ensuring the above development has been completed, readjudicate the remaining claim on appeal.  If the decision remains adverse to the Veteran, provide a supplemental statement of the case and allow the Veteran and his representative an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


